MEMORANDUM **
Yehuda Sharon appeals pro se the district court’s summary judgment and denial of reconsideration in Sharon’s action arising from the broadcast of Sharon’s picture on the television show America’s Most Wanted. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review summary judgment de novo and we review the denial of a motion under Rules 59(e) and 60(b) for abuse of discretion. McCarthy v. Mayo, 827 F.2d 1310, 1314 (9th Cir.1987).
We affirm for the reasons stated in the district court’s orders filed on June 8, 2000, and August 7, 2000.
*619We reject Sharon’s remaining contentions as lacking merit.
We deny all pending motions.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.